 1 NICHOLAS F. REYES, #102114
   LAW OFFICES OF NICHOLAS F. REYES
 2 1107 R STREET
   FRESNO, CA 93721
 3 Telephone: 559-486-4500
   Facsimile: 559-486-4533
 4 Email: nfreyeslaw@gmail.com

 5 Attorney for Defendant
   CARLOS MONTANO
 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                         CASE NO.1:17-CR-00198-LJO SKO
11                                Plaintiff,           STIPULATION TO CONTINUE
                                                       SENTENCING
12   v.
13   CARLOS MONTANO
14                                Defendant.
15

16          Defendant, CARLOS MONTANO, by and through his counsel of record,
17 NICHOLAS F. REYES, and Plaintiff, UNITED STATES OF AMERICA, by and

18 through its counsel of record, JEFFREY SPIVAK Assistant United States Attorney for the

19 Eastern District of California, hereby stipulate that the sentencing in the above-referenced
20 case currently scheduled for Monday, May 6, 2019, at 8:30 a.m. be continued to Monday,

21 June 17, 2019 at 8:30 a.m. in the courtroom for the Honorable Lawrence J. O’Neill, District

22 Judge.
            The continuance is necessary and good cause exists because counsel for defendant
23
     requires the time to prepare and file an extensive sentencing memorandum including
24
     significant 3553(a) factors. Furthermore, counsel for defendant has been preparing for trial
25
     commencing in the Santa Clara County Superior Court on April 29, 2019, as well as a trial in
26
     Kings County Superior Court commencing on May 13, 2019.
27

28
                                                   1
29

30
 1
     IT IS SO STIPULATED
 2                                                    Respectfully submitted,
 3
     Dated: 04/24/2019                                /s/ Nicholas F. Reyes
 4                                                    NICHOLAS F. REYES
                                                      Attorney for Defendant
 5
     IT IS SO STIPULATED
 6

 7
     Dated:04/24/2019                                 /s/ Jeffrey Spivak____
 8                                                    JEFFREY SPIVAK
                                                      Assistant U.S. Attorney
 9

10

11
                                              ORDER
12
           The court has reviewed and considered the stipulation of the parties to continue the
13
     sentencing in this case. Good cause appearing, the sentencing hearing as to the above-named
14
     defendant currently scheduled for May 6, 2019, is continued until June 17, 2019, 8:30 a.m.
15
     before the Honorable Lawrence J. O’Neill.
16

17
     IT IS SO ORDERED.
18

19      Dated:   April 24, 2019                        /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
20

21

22

23

24

25
26

27

28
                                                  2
29

30
